DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) was filed on 11/18/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
“By way a of” in Paragraph [0003], Line 5 should read “By way of a”.
“platform wall 202” in Paragraph [0040], Line 2 should read “platform surface 120” or “platform 102”.
“(.g.,” in Paragraph [0043], Line 4 should read “(eg.)”.
“circumferentially-adjusted” in Paragraph [0044], Lines 2 and 4 should read “circumferentially adjusted”.
“formed by as” in Paragraph [0050], Line 7 should read “formed as”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dodd (US Patent No: 5,609,470).
Regarding Claim 1: Dodd discloses a gas turbine engine (Figure 1, No. 10) comprising a set of circumferentially adjacent airfoils (Figures 7-8, No. 26), the airfoils having an outer wall defining a pressure side (44) and a suction side (46) extending between a leading edge (52) and a trailing edge (54) to define a stream-wise direction, and between a root and a tip to define a span-wise direction (Figure 2); and a set of dimples (48) provided on the outer wall of at least one of the airfoils, with the dimples spaced in at least one of the stream-wise and or span-wise direction (Figure 8), and the dimples having a non-perforated section in a shape defining a two-dimensional surface area that when viewed in planform, the two-dimensional surface area decreases in the stream-wise direction (Figure 8 – the circular cross-section of dimples 48 has a surface area that decreases in the stream-wise direction).
Regarding Claim 2: Dodd discloses the gas turbine engine of Claim 1, wherein the dimples are arranged in rows in the stream-wise direction, and at least one row is staggered with respect to the other rows (Figure 8).
Regarding Claim 3: Dodd discloses the gas turbine engine of Claim 2, wherein the dimples are arranged in columns in the span-wise direction (Figure 8).
Regarding Claim 4: Dodd discloses the gas turbine engine of Claim 1, wherein the non-perforated section increases in depth in the stream-wise direction (Figure 7).
Regarding Claim 5: Dodd discloses the gas turbine engine of Claim 4, wherein the dimples have a leading edge and a trailing edge to define a stream-wise length between the leading edge and trailing edge (see below), and the depth first increases from the leading edge to a maximum depth and then the depth then deceases from the maximum depth to the trailing edge (Figure 7, see below).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Decreasing Depth)][AltContent: textbox (Increasing Depth)][AltContent: arrow][AltContent: textbox (Max Depth)][AltContent: arrow][AltContent: textbox (Leading Edge)][AltContent: arrow][AltContent: textbox (Trailing Edge)]
    PNG
    media_image1.png
    130
    190
    media_image1.png
    Greyscale

Regarding Claim 8: Dodd discloses the gas turbine engine of Claim 5, wherein the depth constantly increases from the leading edge to the maximum depth (Figure 7, see above).
Regarding Claim 9: Dodd discloses the gas turbine engine of Claim 5, wherein the depth constantly decreases from the maximum depth to the trailing edge (Figure 7, see above).
Regarding Claim 10: Dodd discloses the gas turbine engine of Claim 1, wherein the airfoils are provided within at least a portion of at least one of a compressor section or a turbine section (Column 1, Lines 61-62).
Regarding Claim 11: Dodd discloses the gas turbine engine of Claim 10, wherein the airfoils are provided within at least a portion of a low-pressure turbine of the turbine section (Figure 1; Column 1, Lines 61-62).
Regarding Claim 12: Dodd discloses the gas turbine engine of Claim 1, wherein the dimples are shaped to generate a vortex that rotates counter to a streamline flowing over the at least one of the airfoils in the stream-wise direction (Figure 7 – vortices generated by dimples 48).
Regarding Claim 13: Dodd discloses an airfoil (26) comprising an outer wall defining a pressure side (44) and a suction side (46) extending between a leading edge (52) and a trailing edge (54) to define a stream-wise direction, and between a root and a tip to define a span-wise direction (Figure 2); and a set of dimples (48) provided on the outer wall, with the dimples spaced in at least one of the stream-wise or span-wise direction (Figure 8), and the dimples having a non-perforated section in a shape defining a two-dimensional surface area that when viewed in planform, the two-dimensional surface area decreases in the stream-wise direction (Figure 8 – the circular cross-section of dimples 48 has a surface area that decreases in the stream-wise direction).
Regarding Claim 14: Dodd discloses the airfoil of Claim 13, wherein the dimples are arranged in rows in the stream-wise direction, and at least one row is staggered with respect to the other rows (Figure 8).
Regarding Claim 15: Dodd discloses the airfoil of Claim 14, wherein the dimples are arranged in columns in the span-wise direction (Figure 8).
Regarding Claim 16: Dodd discloses the airfoil of Claim 13, wherein the non-perforated section constantly increases in depth in the stream-wise direction (Figure 7, see above).
Regarding Claim 17: Dodd discloses the airfoil of Claim 16, wherein the dimples have a leading edge and a trailing edge to define a stream-wise length between the leading edge and trailing edge (Figure 7, see above), and the depth first increases from the leading to a maximum depth and then the depth then deceases from the maximum depth to the trailing edge (Figure 7, see above).
Regarding Claim 20: Dodd discloses the airfoil of Claim 13, wherein the dimples are shaped to generate a vortex that rotates counter to a streamline flowing over the airfoil in the stream-wise direction (Figure 7 – vortices generated by dimples 48).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dodd in view of Bartenev (WO 2008/136697 A1).
Regarding Claims 6 and 18: Dodd discloses the gas turbine engine of Claim 5 and the airfoil of Claim 17; however, Dodd fails to disclose the maximum depth being between greater than 50% and less than 100% of the stream-wise length.
Bartenev teaches a gas turbine engine structure comprising a wall (Figure 2, No. 1) with dimples (2’), wherein the dimples have a maximum depth (“h”). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the dimples of Bartenev in for the dimples of Dodd.  Both dimples are known elements for gas turbine engine structures, and substituting the dimples of Bartenev in for the dimples of Dodd still results in vortices being generated on the outer wall of the structure (Bartenev: Figure 3; Page 6, Lines 19-20).
Dodd, as modified by Bartenev, fails to disclose the maximum depth being between greater than 50% and less than 100% of the stream-wise length.  Dodd, as modified by Bartenev, however, does disclose that the maximum depth (via the height-diameter ratio) does cause turbulent flow of gas near the dimple.  Therefore, the maximum depth is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that the maximum depth leads to turbulent flow near the dimple.  Therefore, since the general conditions of the claim, i.e. that the dimple comprises a maximum depth, were disclosed in the prior art by Dodd, as modified by Bartenev, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the dimple of Dodd, as modified by Bartenev, with a maximum depth in the claimed range to promote turbulent flow near the dimple.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Claim(s) 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dodd in view of Aumueller (DE 102004038930 A1).
Regarding Claims 7 and 19: Dodd discloses the gas turbine engine of Claim 5 and the airfoil of Claim 17; however, Dodd fails to disclose a portion of the non-perforated section from the maximum depth to the trailing edge defining a curved cross section when viewed in the span-wise direction.
Aumueller teaches a gas turbine engine airfoil (Figure 1, No. 1) comprising an outer wall (2) with dimples (4), wherein the dimples has a non-perforated section from a maximum depth to a trailing edge defining a curved cross section when viewed in the span-wise direction (Figure 3 – dimple 4 has a curved cross section from the maximum depth of the dimple to the trailing edge 7 of the dimple).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the dimple of Aumueller in for the dimple of Dodd.  Both dimples are known elements for gas turbine engine airfoils, and substituting the dimple of Aumueller in for the dimple Dodd still results in vortices and turbulence (Aumueller: No. 8) being generated on the outer wall of the airfoil near the dimple (Figure 3; Paragraph [0013]).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the dimple of Aumueller in for the dimple of Dodd, thus giving a portion of the non-perforated section of the dimple from the maximum depth to the trailing edge a curved cross section when viewed in the span-wise direction.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Vogiatzis (US Publication No: 2018/0119555) and Roy (US Patent No: 6,976,826) both disclose gas turbine engine airfoils comprising dimples (Vogiatzis: Figures 3 & 5; Roy: Figures 2-3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L SEHN/Primary Examiner, Art Unit 3745